EXECUTION VERSION





--------------------------------------------------------------------------------



CONSTRUCTION AGENCY AGREEMENT
dated as of March 1, 2019
between
BA LEASING BSC, LLC,
as Lessor,
and
NORFOLK SOUTHERN RAILWAY COMPANY,
as Construction Agent



--------------------------------------------------------------------------------







4283388
4833-5894-9250



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
SECTION
 
HEADING
PAGE


 
 
 
 
ARTICLE I
 
DEFINITIONS
1


 
 
 
 
Section 1.1.
 
Definitions; Interpretation
1


 
 
 
 
ARTICLE II
 
APPOINTMENT OF CONSTRUCTION AGENT
2


 
 
 
 
Section 2.1.
 
Appointment and Acceptance; Supplements
2


Section 2.2.
 
Commencement and Completion of Construction
2


Section 2.3.
 
Term
2


Section 2.4.
 
Project Agreements
3


Section 2.5.
 
Scope of Authority
4


Section 2.6.
 
Covenants of Construction Agent
6


Section 2.7.
 
License of Rights
10


Section 2.8.
 
Acknowledgement
10


 
 
 
 
ARTICLE III
 
AMENDMENTS, TERMINATIONS AND CASUALTIES
10


 
 
 
 
Section 3.1.
 
Termination; Amendments; Modification
10


Section 3.2.
 
Casualty, Condemnation, Liquidated Damages and Force Majeure Events
11


Section 3.3.
 
Notice of Environmental Matters.
12


Section 3.4.
 
Termination Upon Certain Events.
13


 
 
 
 
ARTICLE IV
 
FUNDING OF PROJECT COSTS
15


 
 
 
 
Section 4.1.
 
Funding of Project Costs
15


 
 
 
 
ARTICLE V
 
CONSTRUCTION AGENCY EVENTS OF DEFAULT
15


 
 
 
 
Section 5.1.
 
Construction Agency Agreement Events of Default
15


Section 5.2.
 
Survival
19


Section 5.3.
 
Remedies Cumulative; Waivers
19


Section 5.4.
 
Limitation on Recourse Liability of Construction Agent
21


Section 5.5.
 
Lessor’s Right to Cure Construction Agent’s Defaults
22


Section 5.6.
 
Determination of Whether Project Budget Is “In Balance.”
22


 
 
 
 
ARTICLE VI
 
NO SUPERVISORY AGENCY FEE
23


 
 
 
 



-i-

--------------------------------------------------------------------------------




ARTICLE VII
 
MISCELLANEOUS
23


 
 
 
 
Section 7.1.
 
Notices
23


Section 7.2.
 
Successors and Assigns
23


Section 7.3.
 
Governing Law
23


Section 7.4.
 
Amendments, Etc.
23


Section 7.5.
 
Counterparts
23


Section 7.6.
 
Severability
24


Section 7.7.
 
Headings and Table of Contents
24


Section 7.8.
 
Limited Liability
24


Section 7.9.
 
Limited Liability
24


Section 7.9.
 
No Third Party Beneficiaries
24


Section 7.10.
 
Exercise of Lessor’s Rights
24


Section 7.11.
 
Further Assurances
24


Section 7.12.
 
No Waiver
24


 
 
 
 
 
 
 
 
EXHIBITS
 
 
 
 
EXHIBIT A
—
Form of Assignment of Project Agreement
 
EXHIBIT B
—
Form of Consent and Acknowledgment by the Contractor
 
SCHEDULE 2.6(B)
—
Insurance
 





-ii-

--------------------------------------------------------------------------------






CONSTRUCTION AGENCY AGREEMENT


CONSTRUCTION AGENCY AGREEMENT dated as of March 1, 2019 (this “Agreement”),
between BA LEASING BSC, LLC, a Delaware limited liability company, as Lessor
(“Lessor”), and NORFOLK SOUTHERN RAILWAY COMPANY, a Virginia corporation
(“Construction Agent”).
W I T N E S S E T H:


A.    Lessor and Construction Agent are parties to that certain Participation
Agreement (as amended, supplemented or otherwise modified from time to time
pursuant thereto, the “Participation Agreement”); dated as of March 1, 2019, by
and among Construction Agent, Lessor, BANK OF AMERICA, N.A., not in its
individual capacity except and as expressly stated therein, but solely as
Administrative Agent (the “Administrative Agent”) and the Persons listed on
Schedule II thereto, as Rent Assignees (together with their permitted
successors, assigns and transferees, each as a Rent Assignee under the Rent
Assignment Agreement, a “Rent Assignee” and collectively, the “Rent Assignees”);


B.    Subject to the terms and conditions hereof, (i) Lessor desires to appoint
Construction Agent as its sole and exclusive agent to perform the Site
Obligations (as hereinafter defined) with respect to the Facility in accordance
with the Project Budget, Project Agreements, Project Schedule and the Plans and
Specifications (collectively, the “Project Materials”) pursuant to this
Agreement, and (ii) Construction Agent desires, for the benefit of Lessor, the
Administrative Agent and the Participants, to cause the completion of each of
the Site Obligations and the construction of the Facility in accordance with the
Project Materials and in accordance with the terms set forth herein;


C.    Upon achieving Substantial Completion, the Leased Property will be leased
by Lessor to Lessee pursuant to the Lease; and


D.    Norfolk Southern Corporation, a Virginia corporation (the “Guarantor”) is
absolutely and unconditionally guaranteeing all of Construction Agent’s
obligations under this Agreement and the other Operative Documents pursuant to
that certain Guaranty dated as of even date herewith.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
covenant and agree as follows:


ARTICLE I
DEFINITIONS







--------------------------------------------------------------------------------




Section 1.1.    Definitions; Interpretation. Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings set forth in
Appendix 1 to the Participation Agreement, and the rules of interpretation set
forth in Appendix 1 shall apply to this Agreement.
ARTICLE II
APPOINTMENT OF CONSTRUCTION AGENT


Section 2.1.    Appointment and Acceptance; Supplements. (a) Pursuant to and
subject to the terms and conditions set forth herein and in the Participation
Agreement and the other Operative Documents, Lessor hereby irrevocably
designates and appoints Construction Agent as its exclusive representative and
agent and Construction Agent hereby unconditionally and irrevocably accepts such
designation and appointment, and Construction Agent hereby is authorized to
perform, and agrees to perform, its duties under this Agreement, including the
performance and completion of construction (or causing the performance and
completion) and installation of the Facility on the Site in accordance with the
Project Materials (including the performance of Lessor’s obligations under each
General Construction Agreement and the other Project Agreements subject to the
limitations set forth herein) prior to the Outside Completion Date (the “Site
Obligations”).


(b)    Construction Agent agrees to perform (or cause to be performed) the Site
Obligations in compliance in all material respects with the Project Materials,
and all Applicable Laws, Governmental Actions and Insurance Requirements, and
otherwise in compliance with the Operative Documents.


Section 2.2.    Commencement and Completion of Construction. Construction Agent
hereby agrees, unconditionally and for the benefit of Lessor, to:


(a)    cause the Initial Advance Date to occur and the conditions as described
at Section 6.1 of the Participation Agreement to be satisfied or waived on or
before March 1, 2019


(b)    ensure that no construction shall be undertaken on the Site until all
Applicable Laws have been complied with (including obtaining all Governmental
Actions when and as required with respect to such construction) in all material
respects;


(c)    cause the Final Completion Date to be achieved not later than the Outside
Completion Date.


Section 2.3.    Term. This Agreement shall commence on the date hereof and shall
terminate upon the first to occur of:


(a)    The Final Completion Date, including the full performance (unless waived
in accordance with the Operative Documents) of all obligations of Construction
Agent hereunder with respect thereto;




‑2‑

--------------------------------------------------------------------------------




(b)    Payment by Lessee, or Lessor’s receipt through other provisions of the
Operative Documents, of the Lease Balance, and termination of the Commitments in
accordance with the other Operative Documents; and


(c)    Termination of this Agreement by Lessor pursuant to Article V or Section
3.4 hereof, in each case after payment by Construction Agent of amounts due from
Construction Agent thereunder.


Section 2.4.    Project Agreements. (a) Subject to each of the terms and
conditions in this Agreement, including specifically Section 3.1, Construction
Agent may execute any of its duties under this Agreement (including the Site
Obligations) by or through agents, contractors, employees or attorneys-in-fact,
and Construction Agent shall enter into such Project Agreements with architects,
engineers and contractors and such other consultants as Construction Agent deems
necessary or desirable for the completion of the Site Obligations pursuant
hereto; provided, however, that no such delegation (or entering into of any such
agreement by Lessor) shall limit or reduce in any way Construction Agent’s
duties and obligations under this Agreement, and Construction Agent shall
perform, as agent for Lessor, Lessor’s contractual obligations under those
Project Agreements to which Lessor is a party.


(b)    Contemporaneously with the execution and delivery of each General
Construction Agreement, and the execution and delivery of each Major Project
Agreement (as defined below) required in connection with the development of the
Facility, Construction Agent shall execute and deliver to Lessor an Assignment
of Project Agreement substantially in the form of Exhibit A attached hereto.
Construction Agent agrees that as to any Major Project Agreement, it shall, on
the date of execution of such Major Project Agreement, cause the Contractor
entering into such Major Project Agreement to execute and deliver to the
Administrative Agent a Consent and Acknowledgment to such Assignment of Project
Agreement substantially in the form of Exhibit B attached hereto (with
sufficient copies for the Administrative Agent to deliver to Lessor and each
Participant). For purposes hereof, “Major Project Agreement” shall mean: (i)
each General Construction Agreement and (ii) each other Project Agreement
calling for payments of $5,000,000 or more during the term of this Agreement or
upon full performance thereof, without regard to any Change Orders thereunder,
but excluding the Excluded Agreements.


(c)    Each of the Major Project Agreements shall be a guaranteed maximum or
fixed price contract (which guaranteed maximum price may be added pursuant to an
amendment executed subsequent to the Document Closing Date) in form and
substance reasonably satisfactory to Lessor and the costs payable under such
Major Project Agreement necessary to achieve Substantial Completion and to
complete the Final Completion Work (i) shall not exceed the guaranteed maximum
price payable to the Contractor under such Major Project Agreement and (ii)
together with the costs payable under all other Project Agreements and all Other
Project Costs necessary to achieve Substantial Completion and to complete the
Final Completion Work shall not exceed the aggregate amount permitted for all
such items in the Project Budget; provided however, that the Architect Agreement
is not required to be a guaranteed maximum price. For purposes of determining
whether a Major Project Agreement conforms with the Project Budget as set forth
in the foregoing sentence, such calculation shall be made without regard to any
budget item in the Project Budget


‑3‑

--------------------------------------------------------------------------------




for Change Orders relating to Project Costs; provided, however, that nothing
herein shall restrict Construction Agent’s right to enter into Change Orders
permitted by any such Major Project Agreement and which satisfy the applicable
requirements at Section 3.1 and any Consent and Acknowledgment relating thereto.
The decision by Lessor to give its approval of any Major Project Agreement shall
be conditioned solely upon a determination (i) that the terms of such agreement
comply with the requirements set forth in Section 2.4 (with the pre-approval of
any Major Project Agreement by Lessor being deemed to constitute Lessor’s
agreement that the terms of this Section 2.4 have been met as to such Major
Project Agreement) and (ii) that such agreement requires performance to be
completed within the applicable dates set forth at Section 2.2.


(d)    Each Major Project Agreement shall provide (it being understood that,
unless Lessor is or will become a party thereto, this Section 2.4(d) may be
satisfied if the following covenants and agreements are contained in the Consent
and Acknowledgment related to such Major Project Agreement) that: (i) none of
Lessor, the Administrative Agent or any Participant is liable for any claims or
obligations incurred under such Major Project Agreement it being understood and
agreed that the Contractor agrees to look solely to the proceeds of amounts
advanced pursuant to the Participation Agreement for payments of other amounts
due under such contracts; (ii) the Contractor under such Major Project Agreement
shall provide written notice to Lessor and the Administrative Agent of any
material breach under such contract and Lessor and the Administrative Agent
shall have an additional cure period for Lessor and the Administrative Agent of
(A) with respect to each General Construction Agreement, at least thirty (30)
days and (B) with respect to all other Major Project Agreements, at least sixty
(60) days, in each case, beyond the period allowed for Construction Agent to
cure any such material breach, which cure period shall be reflected in and such
Major Project Agreement or the Consent and Acknowledgment to such Major Project
Agreement to be executed by such Contractor; (iii) such Major Project Agreement
is freely assignable to any Person without consent of such Contractor; (iv) such
Major Project Agreement (A) shall provide that to the extent the Contractor
thereunder provides an indemnity, such indemnity shall be provided to Lessor,
the Rent Assignees, the Administrative Agent and Construction Agent and (B)
neither Lessor nor Construction Agent shall have any indemnity obligations
thereunder and shall not be liable for any consequential or punitive damages;
(v) such Major Project Agreement shall not permit Contractor to accept any
termination notices or amendments to such Major Project Agreement which are not
otherwise permitted hereunder; (vi) subject to the requirements of Schedule
2.6(b), such Major Project Agreement shall provide that any liability insurance
maintained by Contractor pursuant to the terms thereof shall name the
Administrative Agent, Lessor, the Rent Assignees and Construction Agent as
additional insureds; and (vii) upon the written request of Lessor or the
Administrative Agent, as applicable, such Contractor shall provide to Lessor and
the Administrative Agent an estoppel certificate in respect of such contract in
a form reasonably requested by Lessor or the Administrative Agent, as
applicable. In addition to and without limiting the foregoing, neither
Construction Agent nor any of its Affiliates or agents shall enter into or
request Lessor to enter into or assume any contract with respect to the
construction of the Facility (i) for which Lessor is not fully indemnified by
Construction Agent under this Agreement or under and pursuant to the terms and
limitations at Section 13.1(a)(i)(A) of the Participation Agreement and (ii) for
which adequate insurance has not been procured. Lessor shall not be obligated to
enter into any contract directly.




‑4‑

--------------------------------------------------------------------------------




(e)    Each Project Agreement, other than a Major Project Agreement, shall
provide (it being understood that, unless Lessor is or will become a party
thereto, this Section 2.4(d) may be satisfied if the following covenants and
agreements are contained in the Consent and Acknowledgment related to such
Project Agreement) that: (i) none of Lessor, the Administrative Agent or any
Participant is liable for any claims or obligations incurred under such Project
Agreement it being understood and agreed that the Contractor agrees to look
solely to the proceeds of amounts advanced pursuant to the Participation
Agreement for payments of other amounts due under such contracts; (ii) such
Project Agreement (A) shall provide that to the extent the Contractor thereunder
provides an indemnity, such indemnity shall be provided to Lessor, the Rent
Assignees, the Administrative Agent and Construction Agent and (B) neither
Lessor nor Construction Agent shall have any indemnity obligations thereunder
and shall not be liable for any consequential or punitive damages; and (iii)
subject to the requirements of Schedule 2.6(b), such Project Agreement shall
provide that any liability insurance maintained by Contractor pursuant to the
terms thereof shall name the Administrative Agent, Lessor, the Rent Assignees
and Construction Agent as additional insureds, as applicable. In addition to and
without limiting the foregoing, neither Construction Agent nor any of its
Affiliates or agents shall enter into or request Lessor to enter into or assume
any contract with respect to the construction of the Facility (i) for which
Lessor is not fully indemnified by Construction Agent under this Agreement or
under and pursuant to the terms and limitations at Section 13.1(a)(i)(A) of the
Participation Agreement and (ii) for which adequate insurance has not been
procured. Lessor shall not be obligated to enter into any contract directly.


Section 2.5.    Scope of Authority. (a) Subject to the terms, conditions,
restrictions and limitations set forth in the Operative Documents, Lessor hereby
expressly authorizes Construction Agent, or any agent, designee or contractor of
Construction Agent, and Construction Agent agrees, for the benefit of Lessor, to
take all action necessary or desirable for the performance and satisfaction of
all of the Site Obligations. In furtherance thereof (and without limiting the
generality of the foregoing), Construction Agent is hereby granted the authority
on behalf of Lessor to, and shall:


(i)assist in and perform such functions as are necessary or desirable for Lessor
to lease its interest in the Site and construct the Facility in accordance with
the terms and conditions of the Operative Documents;


(ii)perform (or cause to be performed) all management and supervisory functions
and all engineering, design and supervisory work related to the Site
Obligations, including the Construction, and perform all the obligations of
Lessor under the Project Agreements;


(iii)negotiate and/or cause to have in place all contracts or arrangements, in
each case subject to the conditions set forth in Section 2.4, to procure the
labor, materials, supplies and equipment necessary to perform and complete the
Site Obligations, including the Construction on such terms and conditions as are
customary and reasonable in light of local standards and practices;


(iv)obtain (or cause to be obtained) all necessary permits, licenses, consents,
approvals and other authorizations, including those required under


‑5‑

--------------------------------------------------------------------------------




Applicable Laws, from all Governmental Authorities, and grant any easements,
licenses, rights of way or other title exceptions required by any utility
supplier or Governmental Authority necessary, in connection with the performance
of the Site Obligations;


(v)maintain (or cause to be maintained), in accordance with Prudent Industry
Practice, all books and records with respect to the Construction and the other
Site Obligations;


(vi)perform (or cause to be performed) any other acts necessary in connection
with the performance of the Site Obligations in accordance with the Project
Materials and all Applicable Laws, Governmental Actions and all Insurance
Requirements;


(vii)pay when due and payable or cause to be paid when due and payable (subject
to reimbursement or direct payment by Lessor or the Administrative Agent through
Advances or directly as provided for under this Agreement and subject to the
terms and applicable conditions relating to Advances as set forth in the
Participation Agreement) all Project Costs to be paid during the Commitment
Period (including costs associated with Construction Agent’s actions as provided
in Section 2.5(a)(ix) below or which are due and payable under any Project
Agreement, in each case pursuant to and subject to the Project Budget);
provided, in no event, shall Construction Agent have the authority to pay or
incur any Project Cost (1) which may be used to remedy any Force Majeure Losses
unless such Project Costs have been consented to in writing by Lessor and (2)
during the existence of any Default or Event of Default under Sections 5.1(e),
5.1(k)(2) or 5.1(l)(2); provided further, Construction Agent shall have no
authority to incur Project Costs under the Core and Shell Construction Agreement
in excess of $80,000,000 until Construction Agent has satisfied the requirements
of Section 2.9 of this Agreement;


(viii)cause each Major Project Agreement to remain in full force and effect and
enforce (in a commercially reasonable manner) performance by each party to each
Major Project Agreement of their respective obligations and warranties under
such Major Project Agreements with respect to the Site Obligations (including
the design, engineering, construction and Completion of the Facility) and
subject to Section 3.1(c) hereof, pursue (in a commercially reasonable
manner) remedies with respect to the breach of those obligations;


(ix)subject to Section 3.2 and Schedule 2.6(b), use the proceeds of any property
or casualty insurance maintained with respect to the Facility (1) to complete
construction of or to rebuild any portion of the Facility with respect to a
Casualty or Condemnation and (2) to fund, during such construction or
rebuilding, all Yield and Fees accruing to the extent contingency reserves in
the Project Budget are not available for such purpose; and




‑6‑

--------------------------------------------------------------------------------




(x)respond to any requests for information, approvals or other matters required
in connection with each General Construction Agreement and the other Project
Agreements so as to permit the timely and proper performance thereof by the
General Contractor and the other Contractors.


(b)    Subject to the terms and conditions of this Agreement, the other
Operative Documents and the Project Materials, as between the parties hereto,
Construction Agent shall have management and control over and sole
responsibility for the means, methods, sequences and procedures and the hiring,
termination and contracting for and supervision of the labor, personnel and
services with respect to the performance and completion of the Site Obligations;
provided, however, that Construction Agent may execute its duties under this
Agreement by or through agents, contractors, employees or attorneys-in-fact.


(c)    All fees and expenses of Construction Agent relating to the Facility and
which are provided for in the Project Budget shall be paid or reimbursed through
Advances to the extent of the aggregate Available Commitment and subject to the
terms and conditions set forth in the Participation Agreement.


Section 2.6.    Covenants of Construction Agent. (a) Construction Agent hereby
covenants and agrees that it will:


(i)cause the Site Obligations, including the Construction, to be prosecuted
diligently in accordance in all material respects with (1) the Project
Materials, (2) all Applicable Laws, (3) all Governmental Actions and (4)
Insurance Requirements;


(ii)notify the Administrative Agent in writing not more than three (3) Business
Days after Construction Agent first becomes aware or its receipt of oral or
written notification of the occurrence of any Force Majeure Event or other delay
event under any General Construction Agreement or any other Major Project
Agreement that would be reasonably likely to cause Completion to occur after the
Outside Completion Date and cause all necessary Governmental Actions to be
obtained when required with respect to the Construction, the Facility and for
any remediation, restoration or other work or construction relating to any
Casualty, Condemnation or other loss;


(iii)take all commercially reasonable steps (subject to any limitations in any
applicable Project Agreement) to minimize the liabilities of Lessor, the
Administrative Agent, any Participant or any Indemnitee, and to minimize any
delays, increased costs or disruption of the Construction or the other Site
Obligations;


(iv)complete the Site Obligations, including the Construction, so as to (1)
cause the Facility Completion Date to occur on or prior to the Outside
Completion Date in accordance with the Project Budget for an amount not to not
exceed the Aggregate Commitment Amount and (2) not directly or indirectly
create, incur,


‑7‑

--------------------------------------------------------------------------------




assume or suffer to exist any Lien (other than Permitted Liens) on or with
respect to any portion of the Leased Property, Lessor’s title thereto, or any
interest therein and will promptly pay, satisfy and otherwise take such actions
as may be necessary to keep the Leased Property free and clear of, and duly to
discharge, eliminate or bond in a manner reasonably satisfactory to the
Administrative Agent, any such Lien (other than Permitted Liens) if the same
shall arise at any time;


(v)cause all outstanding punch list items with respect to the Construction and
the Facility to be completed promptly following Completion;


(vi)at all times during Construction, cause title to all personalty that
Construction Agent acquires with the funds advanced by the Participants, to be
and remain vested in Lessor and cause to be on file with the applicable filing
office all necessary documents (including financing statements and fixture
filings) under Article 9 of the Uniform Commercial Code to perfect the Liens
contemplated by the Lease and Security Instruments, free and clear of Liens
other than Permitted Liens, it being understood and acknowledged that all of
Lessor’s right, title and interest in and to said personalty has been assigned
to the Administrative Agent, for the benefit of the Participants, pursuant to
the Operative Documents;


(vii)promptly provide to Lessor: (A) copies of all Change Orders, notices,
requests for any increase of any contract sum payable, or other communication
received under or in connection with each Major Project Agreement which either
(w) seeks to increase the total consideration payable under any Major Project
Agreement, (x) asserts that Construction Agent, Lessor, or any other party to
any Major Project Agreement is in breach or default, or with notice and lapse of
time or both will be in breach or default under any Major Project Agreement (y)
asserts that such Major Project Agreement is to be terminated or expire, or (z)
relates to any amendment, modification or waiver of such Major Project Agreement
(other than immaterial amendments, modifications or waivers of such Material
Project Agreement that are in accordance with the terms herein); (B) as
requested, information concerning the performance of the Site Obligations,
including the Construction, and the status and performance of the parties to the
Major Project Agreements and amounts due and payable under the Major Project
Agreements and the other Project Agreements to the extent reasonably available
to Construction Agent, including, without limitation, (y) such other information
as the Construction Consultant may reasonably request and (z) such information
as the Administrative Agent shall reasonably require to determine that the
Project Budget is In Balance; (C) a certification of Construction Consultant, in
form and substance reasonably satisfactory to Lessor, which shall be delivered
no less frequently than quarterly; and (D) copies of all monthly reports
received from any Development Manager; and


(viii)(a) comply with each of the following provisions of the Lease at all times
prior to the Base Term Commencement Date (and Construction Agent hereby
acknowledges and agrees that all such provisions shall be operative as to it and
to


‑8‑

--------------------------------------------------------------------------------




all construction records to the same extent as Lessee and its records from and
after the date hereof whether or not the Base Term Commencement Date shall have
occurred): Sections 2.2, 3.3, 3.4, 4.2, 5.2, Article VI, 7.1, 8.1 (with respect
to fees and impositions), 8.2, 9.1, 11.1, 16.4 (except the last sentence
thereof), Article XXIV and Article XXV; (b) cause to be performed each of
Lessor’s and Construction Agent’s obligations due under the Ground Lease, the
Ground Sublease, the Authority Lease and the Bond Documents during such period;
and (c) comply with Section 21 of the Assignment of Leases; provided, however,
that prior to the Base Term Commencement Date, the costs and expenses of
complying with the foregoing obligations, subject to Section 4.3 of the
Participation Agreement, shall be funded with Advances pursuant and subject to
the terms and conditions of Article III of the Participation Agreement. Prior to
the Base Term Commencement Date, Construction Agent may exercise the rights set
forth at Section 12.1 of the Lease subject to the terms and conditions set forth
in that section; provided that no such test, challenge, appeal, proceeding,
waiver, extension, forbearance or noncompliance shall result in a delay in the
Facility Completion Date beyond the Outside Completion Date. As a condition to
any such test, challenge, appeal, proceeding, waiver, extension, forbearance or
noncompliance, if there are not sufficient funds remaining in any category of
the Project Budget to cover the costs of any such test, challenge, appeal,
proceeding, waiver, extension, forbearance or noncompliance, Construction Agent
shall demonstrate that there are sufficient contingency reserves in the Project
Budget set aside for such purposes.


(b)    At all times prior to the Base Term Commencement Date, Construction Agent
shall (i) maintain, or cause to be maintained, for the benefit of Lessor and the
Administrative Agent, the insurance described in Schedule 2.6(b) hereto and
(ii) shall cause to be in place in the amounts and at the times required the
insurance required by each General Construction Agreement, or any other Project
Agreement. In addition, Construction Agent shall from time to time, but at
intervals of not less than twelve (12) months each, undertake all actions and
due diligence as reasonably necessary to determine whether the insurance
coverage required to be maintained by Construction Agent under Schedule 2.6(b)
hereto is in compliance with all of the requirements thereunder, including any
increases in coverage required as a result of any change in any Applicable Laws,
and if Construction Agent determines that such insurance coverage does not meet
such requirements, it agrees to promptly take all actions and steps necessary to
cause such coverage to comply with such requirements and to notify Lessor and
the Administrative Agent of the steps being taken by Construction Agent. The
costs of all such insurance coverage shall be provided for as a separate
category of Project Costs in the Project Budget and paid for with Advances.


(c)    Construction Agent shall not permit any Project Agreements to be entered
into or otherwise incur any obligations for which Lessor or Construction Agent
has any liability which are not provided for in the Project Budget.


(d)    Construction Agent shall cause to be promptly and duly taken, executed,
acknowledged and delivered all such further acts, documents and assurances as
Lessor


‑9‑

--------------------------------------------------------------------------------




reasonably may request from time to time in order to carry out more effectively
the intent and purposes of this Agreement and the other Operative Documents and
the Overall Transaction, including, without limitation, reasonable access to the
Site, Construction Agent’s and Construction Agent Person’s officers and
employees who have responsibility for the Construction and all construction
records and Project Materials relating thereto during normal business hours and
upon reasonable prior notice.


(f)    Construction Agent shall furnish or cause to be furnished to the
Administrative Agent and Lessor, upon request (but, so long as no Construction
Agency Event of Default has occurred and is continuing, not more than once per
month), in form and substance satisfactory to the Administrative Agent and
Lessor, all notices, communications, details and other information concerning
the performance of the Site Obligations, as the Administrative Agent, Lessor,
Construction Consultant or any Participant shall request from time to time.


(g)    Liquidated Damages which are payable pursuant to any Project Agreement
shall be paid to the Administrative Agent and distributed pursuant to Section
5.3 of the Participation Agreement. Notwithstanding the foregoing, Liquidated
Damages which are payable pursuant to either General Construction Agreement as a
consequence of any defect in the design, materials or workmanship of any of the
Facility to be constructed thereunder shall be paid to the Administrative Agent
and distributed pursuant to Section 5.3(b) of the Participation Agreement,
except to the extent Construction Agent requests and uses any such amount for
the replacement of parts, repair or restoration of such defective design,
materials or workmanship, in which case such Liquidated Damages shall be
distributed to Construction Agent; provided that Construction Agent demonstrates
to the reasonable satisfaction of Lessor and the Administrative Agent that such
defect can be timely remedied for the amount of such Liquidated Damages and that
no uninsured loss exists with respect to such Improvements. Liquidated Damages
which are payable pursuant to either General Construction Agreement in respect
of a delay in the General Contractor’s performance under such General
Construction Agreement shall be paid to the Administrative Agent to pay any
increased Project Costs arising as a direct or indirect result of any such
delay, including Capitalized Yield, Capitalized Fees and Capitalized Contingent
Rent.


Section 2.7.    License of Rights. Construction Agent is hereby granted (i) a
license by Lessor to use the Project Materials and rights granted Lessor under
the Project Agreements in connection with the performance of Construction
Agent’s duties hereunder and (ii) during Construction, control and possession of
the Site to perform the Site Obligations.


Section 2.8.    Acknowledgement.  Construction Agent acknowledges and agrees
that although Lessor will own and hold leasehold title to the Leased Property
via the Ground Lease, the Ground Sublease and the Authority Lease, Construction
Agent, is solely responsible under and subject to the terms of this Agreement
(i) for the design, development, budgeting and Construction of the Facility, and
(ii) for any alterations or modifications and all activities conducted in
connection herewith.




‑10‑

--------------------------------------------------------------------------------




Section 2.9.    Core and Shell Construction Agreement. Construction Agent shall
prior to December 31, 2019 (a) enter into an amendment to the Core and Shell
Construction Agreement providing for a final completion date thereunder of not
later than November 20, 2021 and (b) not incorporate a guaranteed maximum price
into the Core and Shell Construction Agreement by amendment after the Document
Closing Date that is in excess of $268,922,370; provided, that Construction
Agent shall not incur Project Costs in excess of $80,000,000 under the Core and
Shell Construction Agreement until Construction Agent has satisfied the clauses
(a) and (b) of this Section 2.9.
ARTICLE III
AMENDMENTS, TERMINATIONS AND CASUALTIES


Section 3.1.    Termination; Amendments; Modification. (a) So long as no Event
of Default is continuing, on behalf of Lessor, Construction Agent is hereby
authorized to request or approve any Project Change and, in connection
therewith, enter into a Change Order as the agent of Lessor; provided that (i)
after giving effect to such Change Order, the Project Budget is In Balance, (ii)
such Project Change shall not materially adversely affect the Fair Market Value,
utility, useful life or residual value of the Facility (and by requesting or
approving such Project Change, Construction Agent is deemed to have warranted
that such Project Change will not materially affect the Fair Market Value,
utility, useful life or residual value of the Facility) and (iii) such
revisions, amendments, modifications or change orders will not delay the
occurrence of the Facility Completion Date beyond the Outside Completion Date
(and by requesting or approving such Project Change, Construction Agent shall be
deemed to have warranted and certified that such Project Change complies with
each of the conditions in the foregoing clauses (i), (ii) and (iii)).


(b)    Notwithstanding Section 3.1(a), Construction Agent shall not request or
approve any Project Change without the written consent of Lessor if after giving
effect to such Project Change, Construction Completion is not reasonably likely
to occur on or before the Outside Completion Date for the Aggregate Commitment
Amount. Lessor may condition its approval upon receipt of a report from the
Construction Consultant, or at the option of the Administrative Agent, an
appraisal from the Appraiser (or another appraiser of nationally recognized
standing and approved by Lessor, which approval shall not be unreasonably
withheld or delayed) with the cost of such report or appraisal constituting a
Project Cost to be funded with an Advance subject to the provisions at
Article III of the Participation Agreement, to determine (by appraisal or other
methods satisfactory to Lessor) the projected Fair Market Value, utility, useful
life and residual value of the Leased Property following completion of such
Project Change, such report to be requested promptly following Construction
Agent’s request for a Project Change.


(c)    Notwithstanding anything contained herein or in the other Operative
Documents to the contrary, Construction Agent shall not (i) except as set forth
in (a) or (b) above, amend, modify or waive any Major Project Agreement or
increase any amounts payable by the owner or Lessor thereunder or extend the
completion date thereunder or (ii) terminate any Major Project Agreement,
exercise any material remedies thereunder, extend the completion date thereunder
beyond the


‑11‑

--------------------------------------------------------------------------------




Outside Completion Date, or increase the guaranteed maximum price thereunder, in
each case without the prior written consent of Lessor and the Administrative
Agent.


Section 3.2.    Casualty, Condemnation, Liquidated Damages and Force Majeure
Events    . (a) Subject to Section 3.2(b), if at any time prior to Substantial
Completion there occurs a Casualty, Condemnation or Force Majeure Event, Lessor
may require Construction Agent to repair and restore the portion of the Facility
affected by such event and complete the Construction and, in such case, Lessor
shall, in accordance with the procedures for making Advances in the Operative
Documents and so long as no Construction Agency Agreement Event of Default
(unless waived by Lessor in its sole discretion) shall have occurred and be
continuing, make (x) insurance proceeds and/or condemnation awards and/or
Liquidated Damages paid as a result of such event, available for Project Costs
and (y) Advances for Project Costs (to the extent of funds received by Lessor
from the Rent Assignees), and Construction Agent shall (i) promptly and
diligently complete the Construction in accordance with the Project Materials
and with the terms hereof and (ii) subject to Section 3.2(b) below, cause
Substantial Completion to occur on or prior to the Outside Completion Date.


(b)    If Construction Agent reasonably determines that a Casualty, Condemnation
or Force Majeure Event will cause Substantial Completion to occur later than the
Outside Completion Date, Construction Agent may request that the applicable
Outside Completion Date be extended by the Participants. Any such request shall
be in writing delivered to Lessor and the Administrative Agent. The consent of
Lessor and the other Participants under this Section 3.2(b) may be given in the
exercise of Lessor and each such Participant’s sole and absolute discretion.
Notwithstanding anything to the contrary covered herein, in the event that (i)
an Event of Loss, (ii) a Material Environmental Violation or (iii) a Force
Majeure Event occurs that, in Lessor’s and the Administrative Agent’s reasonable
opinion, will cause Substantial Completion to occur later than the Outside
Completion Date or for an amount in excess of the Aggregate Commitment Amount,
Lessor and the other Participants may nonetheless in their respective sole and
absolute discretion require Construction Agent to complete Construction of the
Facility in accordance with the terms hereof and of the other Operative
Documents and, if necessary, in Lessor’s and such Participants’ sole discretion,
extend the Outside Completion Date to a date necessary to achieve Substantial
Completion and/or increase the Commitment Amount to an amount necessary to
achieve Substantial Completion and in such event Construction Agent shall be
required to complete Construction of the Facility by the Outside Completion Date
as extended and for the Commitment Amounts as increased pursuant to the terms
hereof and of the other Operative Documents.


(c)    Notwithstanding any provision to the contrary contained herein (including
in Article V), should a Casualty, Condemnation or Force Majeure Event occur
prior to the Base Term Commencement Date, Construction Agent shall have no
recourse liability to fund any shortfall in available insurance proceeds or
condemnation award unless, in the case of a Casualty or Condemnation which is
not otherwise a Force Majeure Event, (i) such shortfall, Casualty or
Condemnation arose as a result of or was otherwise caused by a Construction
Agent Related Event, in which case Construction Agent shall pay to Lessor such
shortfall in an amount not to exceed the Recourse Amount or (ii) such shortfall,
Casualty or Condemnation arose as a result of a Full Recourse Event, in which
case, Construction Agent shall be liable for such shortfall but not in excess of
the


‑12‑

--------------------------------------------------------------------------------




Lease Balance. “Construction Agent Related Event” shall mean any act or omission
of any Construction Agent Person (including but not limited to any breach by any
Construction Agent Person of any of its obligations under any Operative Document
or Project Agreement).


Section 3.3.    Environmental Matters. Construction Agent shall promptly provide
to Lessor and the Administrative Agent written notice of any Environmental
Violation. All such notices shall describe in reasonable detail the nature of
the Environmental Violation, including any claims, actions or proceedings in
respect thereof, and Construction Agent’s proposed response thereto. In
addition, Construction Agent shall provide to Lessor and the Administrative
Agent, within ten (10) Business Days of receipt, copies of all written
communications with any Governmental Authority relating to any such
Environmental Violation. Construction Agent shall also promptly provide such
detailed reports of any such Environmental Violation as may reasonably be
requested by Lessor or the Administrative Agent. Construction Agent shall, at
its expense, investigate, remediate and/or take all other actions as required by
Environmental Law (which may include reasonably contesting whether an
Environmental Violation occurred) to fully address such Environmental Violation
and upon completion thereof by Construction Agent, Construction Agent shall
cause to be prepared by an environmental professional reasonably acceptable to
Lessor and the Administrative Agent a report describing the Environmental
Violation and the actions taken by Construction Agent (or its agents) in
response to such Environmental Violation, and a statement by the professional
that the Environmental Violation has been remedied in compliance in all material
respects with applicable Environmental Law. Any such investigation, remediation
or other actions shall be at Construction Agent’s expense pursuant to its
indemnification obligations as and to the extent contemplated by Section 13.7 of
the Participation Agreement or otherwise paid with Advances pursuant to and in
accordance with the Participation Agreement. Nothing in this Section 3.3 shall
reduce or limit Construction Agent’s obligations elsewhere in this Agreement or
under the Participation Agreement.


Section 3.4.    Termination Upon Certain Events. (a) If an Event of Loss,
Material Environmental Violation or a Force Majeure Event which, in Lessor’s
opinion, will cause Substantial Completion to occur after the Outside Completion
Date or for an amount in excess of the Aggregate Commitment Amount, in each
case, occurs prior to the Base Term Commencement Date and Lessor has not
required Construction Agent to complete Construction pursuant to Section 3.2(a)
or Section 3.2(b), then Lessor may elect to terminate Construction Agent’s
rights under this Agreement and the Lease by giving written notice (a
“Termination Notice”) to Construction Agent that, as a consequence of such Event
of Loss, or Material Environmental Violation or Force Majeure Event,
Construction Agent’s rights under this Agreement and the Lease are to be
terminated and Construction Agent shall be obligated to deliver the Leased
Property to Lessor, in which case Section 3.4(b) shall apply; provided, however,
that (i) if Construction Agent fails for any reason to comply with all of the
requirements set forth in Section 3.4(b) in all material respects, or (ii) if
the Event of Loss or Material Environmental Violation is a result of a Full
Recourse Event or a Construction Agent Related Event, then a Construction Agency
Agreement Event of Default shall be deemed to have occurred and Lessor shall be
entitled to exercise its remedies at Section 5.3. Construction Agent shall
provide Lessor an irrevocable written notice of its intention to deliver the
Leased Property pursuant to the second sentence hereof within thirty (30) days
after the date Construction Agent receives a Termination Notice.




‑13‑

--------------------------------------------------------------------------------




(b)    If Construction Agent delivers the Leased Property as set forth at
Section 3.4(a), then Construction Agent’s rights under this Agreement and the
Operative Documents shall terminate after Construction Agent shall have
completed each of the following; provided the costs of preparing the following
documentation shall be deemed a Project Cost and funded with an Advance to the
extent there are Available Commitments or shall be capitalized by Lessor, each
of which shall be completed on or prior to the first Payment Date after the
expiration of thirty (30) days following Construction Agent’s receipt of a
Termination Notice:


(i)    Construction Agent shall execute and deliver to Lessor (or to Lessor’s
designee) (A) a bill of sale with respect to its right, title and interest in
the Leased Property containing representations and warranties of grantor to
Lessor (or such other Person) regarding the absence of Liens (other than
Permitted Liens of the type described in clauses (a) (but excluding any Liens
relating to the rights or interests of Construction Agent), (b), (c) or (h) of
the definition of “Permitted Liens”), (B) an assignment of Construction Agent’s
entire right, title and interest in the Leased Property, the Project Agreements,
and all contracts and agreements relating to the maintenance of warranties in
respect of the Leased Property, as Construction Agent’s or Lessor’s designee
reasonably deems necessary for the ownership or operation thereof (which shall
include an assignment of all of Construction Agent’s right, title and interest
in and to all awards, compensation and insurance proceeds payable in connection
with the applicable Event of Loss, Material Environmental Violation or Force
Majeure Event), (C) such consents to assignment and estoppel documents as
reasonably requested by Lessor or the Administrative Agent to facilitate a
transfer by Lessor of its interest in the Leased Property, including Lessor’s
leasehold interest in the Site, and (D) all other transfer requirements
described in Section 21.1(iv) of the Lease, in each case in recordable form and
otherwise in conformity with local custom and free and clear of any Liens (other
than Permitted Liens) attributable to Construction Agent or any other
Construction Agent Person;


(ii)    Construction Agent shall pay over to the Administrative Agent all
awards, compensation, insurance or condemnation proceeds previously received by
Construction Agent or any other Construction Agent Person (and not previously
used in the restoration of the Leased Property) in connection with the
applicable Event of Loss, Material Environmental Violation or Force Majeure
Event not previously applied in accordance with Section 3.2(b) and assign or
cause to be assigned to Lessor any interest Construction Agent may have to any
unpaid awards, compensation and insurance or condemnation proceeds in respect
thereto;


(iii)    Construction Agent shall, unless such Event of Loss or Material
Environmental Violation results solely from a Force Majeure Event or a Force
Majeure Event occurs which, in Lessor’s opinion, will cause Substantial
Completion to occur after the Outside Completion Date and/or for an amount in
excess of the Commitment Amount and Lessor has not required Construction Agent
to complete Construction of the Facility pursuant to Section 3.2 (a) and
(b) above, pay to Lessor an amount equal to (A) the Lease Balance if such Event
of Loss or Material Environmental Violation results from a Full Recourse Event
and (B) in all other cases, the Recourse Amount;


‑14‑

--------------------------------------------------------------------------------






(iv)    Construction Agent shall execute and deliver to Lessor a statement of
termination of this Agreement and the other Operative Documents;


(v)    Construction Agent shall transfer possession of the Leased Property,
including the Site (subject to the terms of the Ground Lease, Ground Sublease
and Authority Lease), to Lessor or any Person designated by Lessor, in each case
by surrendering the same into the possession of Lessor or such Person, as the
case may be, in the condition required by Section 21.1(iv) of the Lease (except
to the extent that the condition of the Facility was affected by such Event of
Loss, Material Environmental Violation or Force Majeure Event) and in compliance
in all material respects with all Applicable Laws and Insurance Requirements
except to the extent that the compliance with same is not commercially
practicable as a result of and to the extent of the impact of such Event of
Loss, Material Environmental Violation or Force Majeure Event on the Facility
and Construction Agent shall deliver to Lessor and the Administrative Agent
reasonable evidence that all required governmental and regulatory consents and
approvals have been obtained and that all filings as required by Applicable Laws
in order to carry out and complete such transfer of the Leased Property have
been made; and


(vi)    Construction Agent shall deliver to Lessor or any Person designated by
Lessor copies of all books and records regarding the maintenance of, and
Construction Agent’s interest in, the Leased Property, and an assignment of all
assignable licenses and rights necessary for the construction, operation and
maintenance of the Leased Property. Construction Agent shall, for a period of up
to one year after the applicable date of transfer hereunder, cooperate
reasonably with Lessor and/or any Person designated by Lessor to take possession
of the Leased Property, including in connection with seeking or obtaining all
necessary Governmental Actions and approvals from any manufacturer or
Governmental Authority relating to the use of any portion of the Facility or any
warranty relating thereto. The obligations of Construction Agent under this
paragraph shall survive the expiration or termination of this Agreement.
ARTICLE IV
FUNDING OF PROJECT COSTS


Section 4.1.    Funding of Project Costs. (a) During the Commitment Period,
Construction Agent shall request that Lessor advance (or cause to be
advanced) funds for the payment of Project Costs, and Lessor shall comply with
such request to the extent provided for under, and subject to the conditions,
restrictions and limitations contained in Articles III and VI of the
Participation Agreement. Construction Agent and Lessor acknowledge and agree
that Construction Agent’s right to request funds and Lessor’s obligation to
advance funds for the payment of Project Costs are subject in all respects to
the terms and conditions of this Agreement, the Participation Agreement and each
of the other Operative Documents.




‑15‑

--------------------------------------------------------------------------------




(b)    The proceeds of any funds made available to Lessor to pay Project Costs
shall be made available to Construction Agent and Development Manager in
accordance with the Advance Request relating thereto and the terms of the
Participation Agreement.
ARTICLE V
CONSTRUCTION AGENCY AGREEMENT EVENTS OF DEFAULT


Section 5.1.    Construction Agency Agreement Events of Default. If any one or
more of the following events (each a “Construction Agency Agreement Event of
Default”) shall occur:


(a)    (i) Construction Agent fails to apply any funds, including any Advance,
paid by Lessor or the Administrative Agent to Construction Agent or any other
Person pursuant to an Advance Request to the payment of the appropriate Project
Costs, as applicable, in the manner and subject to the limitations set forth
herein and in the Participation Agreement or for the purposes set forth herein
and as described in the related Advance Request provided if the foregoing occurs
but such act was unintentional, Construction Agent shall have a period of two
(2) Business Days following the earlier of discovery of such misapplication and
notice from the Administrative Agent to correct such misapplication; (ii) there
shall exist any other misapplication of funds relating to any Site Obligation on
the Leased Property, including, but not limited to, fraud, illegal acts or
willful misconduct by any Construction Agent, its Affiliates or any other
Construction Agent Person; or (iii) the occurrence of a Payment Default,
respectively;


(b)    (i) Construction with respect to the Site is not commenced by June 30,
2019 or (ii) Construction Agent shall fail to cause Substantial Completion to
occur on or prior to the Outside Completion Date;


(c)    the Project Budget shall not be In Balance and such failure to be In
Balance shall continue for a period of thirty (30) days after (i) notification
or certification of such condition by Construction Agent pursuant to this
Agreement or the Participation Agreement or (ii) Construction Agent’s receipt
from Lessor or the Administrative Agent of a notification of the determination
by Lessor or the Administrative Agent of such failure pursuant to Section 5.6;


(d)    Construction Agent shall fail to maintain or caused to be maintained
insurance as required by Section 2.6(b) and Schedule 2.6(b) hereof;


(e)    any Major Project Agreement Default under any Major Project Agreement by
any party thereto which is not cured within 60 days after the expiration of any
applicable cure period provided under such Major Project Agreement;


(f)    Construction Agent or Guarantor, as applicable, shall fail to observe or
perform any covenant contained in (i) Section 9.2 of the Participation Agreement
or Section


‑16‑

--------------------------------------------------------------------------------




9 of the Guaranty or (ii) Section 9.1 of the Participation Agreement or Section
8 of the Guaranty;


(g)    Construction Agent or Guarantor shall fail to observe or perform any
covenant or agreement contained in any Operative Document (other than those
covered by clause (a), (b), (d), (e) or (f) above) for thirty (30) days after
the earlier to occur of (i) knowledge of such failure by Construction Agent or
Guarantor, as applicable, or (ii) written notice thereof has been given to
Construction Agent or Guarantor, as applicable, by the Administrative Agent or
Lessor; provided however, if such covenant or agreement cannot be cured within
thirty (30) days following written notice and Construction Agent or Guarantor
has commenced to cure such failure and is diligently proceeding to cure such
failure, then Construction Agent or Guarantor shall have such additional period
of time reasonably necessary to cure such action provided such additional period
of time shall not exceed sixty (60) days from the expiration of the initial
thirty (30) day period;


(h)    any representation, warranty or certification made (or deemed made) by
Construction Agent or Guarantor, as applicable, in any Operative Document or in
any certificate, financial statement or other document delivered pursuant to any
Operative Document shall prove to have been incorrect in any material respect
when made (or deemed made);


(i)    Construction Agent, Guarantor or any of their respective Subsidiaries
shall fail to make any payment in respect of any Material Debt when due and such
failure is not cured within any applicable grace period;


(j)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or enables the holder of such Debt or any
Person acting on such holder’s behalf to accelerate the maturity thereof;


(k)    (1) Construction Agent, Guarantor or any Significant Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Debtor Relief Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of, or taking possession by, any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any corporate action to authorize any of
the foregoing; or (2) any General Contractor or any Development Manager shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Debtor Relief Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of, or taking possession by, any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become


‑17‑

--------------------------------------------------------------------------------




due, or shall take any corporate action to authorize any of the foregoing and,
in the case of this clause (k)(2) (A) the foregoing is not dismissed or
otherwise resolved in any manner which does not adversely affect Construction
Agent’s ability to achieve Substantial Completion by the Outside Completion Date
and for the Aggregate Commitment Amount, in either case, within sixty (60) days
after such filing or occurrence or (B) if the Construction Agent is capable of
achieving Substantial Completion by the Outside Completion Date and for the
Aggregate Commitment Amount, as determined by Lessor in its sole discretion,
either (i) such General Contractor or Development Manager has not ceased or
given notice that it intends to cease to perform its obligations under the
applicable Major Project Agreement, or (ii) if such General Contractor or
Development Manager has ceased or given notice that it intends to cease to
perform its obligations under the applicable Major Project Agreement,  the 
Construction Agent has not replaced such General Contractor or Development
Manager with a replacement General Contractor or Development Manager, as
applicable, acceptable to Lessor within sixty (60) days after the later of such
(x) filing or occurrence or (y) cessation or notice of cessation;


(l)    (1) an involuntary case or other proceeding shall be commenced against
Construction Agent, Guarantor or any Significant Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any Debtor
Relief Law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days, or an
order for relief shall be entered against Construction Agent or any Significant
Subsidiary under the federal bankruptcy laws as now or hereafter in effect; or
(2) an involuntary case or other proceeding shall be commenced against any
General Contractor, the Authority or any Development Manager seeking
liquidation, reorganization or other relief with respect to it or its debts
under any Debtor Relief Law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
sixty (60) days, or an order for relief shall be entered against any General
Contractor or any Development Manager under the federal bankruptcy laws as now
or hereafter in effect and within sixty (60) days after the occurrence of such
involuntary case or other relief proceeding such event and, in the case of this
clause (l)(2) (A) the foregoing is not dismissed or otherwise resolved in any
manner which does not adversely affect Construction Agent’s ability to achieve
Substantial Completion by the Outside Completion Date and for the Aggregate
Commitment Amount, in either case, within sixty (60) days after such filing or
occurrence or (B)  if the Construction Agent is capable of achieving Substantial
Completion by the Outside Completion Date and for the Aggregate Commitment
Amount, as determined by Lessor in its sole discretion, either (i) such General
Contractor or Development Manager has not ceased or given notice that it intends
to cease to perform its obligations under the applicable Major Project
Agreement, or (ii) if such General Contractor or Development Manager has ceased
or given notice that it intends to cease to perform its obligations under the
applicable Major Project Agreement,  the  Construction Agent has not replaced
such General Contractor or Development Manager with a replacement General
Contractor or Development Manager, as applicable, acceptable


‑18‑

--------------------------------------------------------------------------------




to Lessor within sixty (60) days after the later of such (x) filing or
occurrence or (y) cessation or notice of cessation;


(m)    any member of the ERISA Group shall fail to pay when due an amount or
amounts which it shall have become liable to pay under Title IV of ERISA that
when aggregated could reasonably be expected to cause a Material Adverse Effect;
or (i) notice of intent to terminate a Material Plan, or notice that a Material
Plan is in “at risk” status (within the meaning of Section 303 of ERISA) or
notice that a Multiemployer Plan is in “endangered” or “critical” status (within
the meaning of Section 305 of ERISA), shall be filed under Title IV of ERISA by
any member of the ERISA Group, any plan administrator or any combination of the
foregoing; or (ii) the PBGC shall institute proceedings under Title IV of ERISA
to terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or (iii) a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default (within the meaning of Section 4219(c)(5) of ERISA) with respect to, one
or more Multiemployer Plans; and in each case in clauses (i) through
(iii) above, such event or condition together with all other such events or
conditions, if any, could reasonably be expected to cause a Material Adverse
Effect;


(n)    a judgment or order for the payment of money (not paid or covered by
insurance (except for deductibles) as to which the relevant insurance company
has acknowledged coverage) in excess of $175,000,000 shall be rendered against
Construction Agent, Guarantor or any Significant Subsidiary and such judgment or
order shall continue unsatisfied, unreversed, unvacated, undischarged and
unstayed for a period of thirty (30) days;


(o)    any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act) shall have acquired beneficial ownership (within the meaning
of Rule 13d‑3 promulgated by the SEC under said Act) of 30% or more of the
outstanding shares of common stock of Guarantor;


(p)    at any time Continuing Directors shall not constitute a majority of the
board of directors of Guarantor (“Continuing Director” means at any time each
(i) individual who was a director of Guarantor twenty-four (24) months before
such time, (ii) individual whose election or nomination as a director of
Guarantor was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
the board of directors of Guarantor and (iii) individual whose election or
nomination to the board of directors of Guarantor was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of the board of directors of
Guarantor);


(q)    any authorization or approval or other action by any Governmental
Authority or regulatory body required for the execution, delivery or performance
of this Agreement


‑19‑

--------------------------------------------------------------------------------




or any other Operative Document by Construction Agent or Guarantor shall be
terminated, revoked or rescinded or shall otherwise no longer be in full force
and effect;


(r)    Construction Agent or Guarantor shall directly or indirectly contest the
effectiveness, validity, binding nature or enforceability of any Operative
Document or any Lien granted under any Operative Document or purport to revoke,
terminate or rescind any Operative Document;


(s)    (1) any Operative Document or the security interest and lien granted
under any Operative Document (except in accordance with its terms), in whole or
in part, terminates, ceases to be effective or ceases to be the legal, valid and
binding enforceable obligation of Construction Agent or Guarantor or any of
their respective Affiliates, as the case may be, on account of, or as a result
of, directly or indirectly, any act or omission of Construction Agent or
Guarantor or any of their respective Affiliates, or (2) Construction Agent or
Guarantor or any of their respective Affiliates contests in any manner in any
court the effectiveness, validity, binding nature or enforceability thereof; or
(3) the security interest and lien securing Construction Agent’s obligations
under the Operative Documents, in whole or in part, ceases to be a perfected
first priority security interest and lien (subject only to Permitted Liens),
except as a direct result of an act of Lessor or any other Participant; or (4)
the Ground Lease is terminated by the Ground Lessor or (5) the Authority Lease
is terminated and Lessor has not received good and marketable leasehold title to
the Site and good and marketable title to the Facility subject to Permitted
Liens; or


(t)    Guarantor shall fail to own 100% of Construction Agent’s then outstanding
common stock, free and clear of any Liens;


then, in any such event, Lessor may, in addition to the other rights and
remedies provided for in this Article V or under any other Operative Document,
immediately terminate Construction Agent’s rights under this Agreement by giving
Construction Agent written notice of such termination, and upon the giving of
such notice, all rights of Construction Agent and all obligations of Lessor
under this Agreement shall cease; provided, however, that this Agreement shall
terminate immediately without notice upon the occurrence of an Insolvency Event
with respect to Construction Agent or Guarantor. Upon any such termination, all
rights of Construction Agent and all obligations of Lessor shall cease, and
Lessor may, in its sole discretion, cause the Lease Balance and all other costs
and expenses incurred by Lessor, the Administrative Agent and the Participants
(including Breakage Costs and Default Completion Costs) to be immediately due
and payable (and, if an Insolvency Event of Construction Agent or Guarantor
occurs, such amounts shall become immediately due and payable) to the
Administrative Agent, on behalf of Lessor, as and for liquidated damages and
Construction Agent shall, subject to Section 5.4, be automatically required to
pay to the Administrative Agent, on behalf of Lessor, the Lease Balance and all
other costs and expenses incurred by Lessor, the Administrative Agent and the
Participants (including Breakage Costs and Default Completion Costs).




‑20‑

--------------------------------------------------------------------------------




Section 5.2.    Survival. The termination of this Agreement pursuant to Section
5.1 shall in no event relieve Construction Agent of its liability and
obligations hereunder which accrued prior to such termination or any obligation
or covenant of Construction Agent (including Lessee) which pursuant to the terms
of this Agreement or any other Operative Agreement survives the termination of
this Agreement or such other Operative Documents, all of which shall survive any
such termination.


Section 5.3.    Remedies Cumulative; Waivers. During the continuance of a
Construction Agency Agreement Event of Default, at Lessor’s option and without
limiting Lessor in the exercise of any other right or remedy Lessor may have on
account of such default (including, without limitation, any remedies under any
other Operative Document), and without any further demand or notice, but subject
to Section 5.4 below to the extent applicable, Lessor may cause the following to
occur:


(a)    Without limiting any other remedies set forth in this Agreement or in any
of the other Operative Documents, Lessor and Construction Agent agree that
during the continuance of a Construction Agency Agreement Event of Default,
Lessor shall have all the rights and may pursue any of the remedies provided to
it in the Lease, but subject in all instances to Section 5.4 hereof (to the
extent applicable), the terms and provisions of which Lease are incorporated
herein by this reference. Lessor may foreclose the lien of the Lease or any
Security Instrument on the Leased Property and the other Collateral or any
portion thereof, in which event Construction Agent shall, subject to Section 5.4
hereof, pay to the Administrative Agent, upon demand, the Lease Balance and all
other costs and expenses incurred by Lessor, the Administrative Agent and the
Participants (including Breakage Costs and Default Completion Costs), in either
case to the extent not previously paid by Construction Agent to the
Administrative Agent pursuant to the final paragraph of Section 5.1.


(b)    Lessor may continue this Agreement in effect for so long as Lessor shall
determine, and Lessor may enforce all of Lessor’s rights and remedies under this
Agreement and require the continued performance and completion of Construction
Agent’s obligations with respect to any or all of the Project Agreements and the
Site Obligations as herein described, so long as Lessor satisfies its
obligations under Section 4.1; and, subject to Section 5.4 hereof, Construction
Agent shall be liable to Lessor for all Default Completion Costs, subject to the
limitation on Construction Agent’s recourse liability at Section 5.4 below, with
respect to the Facility, which amounts shall be payable by Construction Agent
from time to time during the term hereof to such Persons (including Lessor) and
in such amounts as Lessor may designate. In addition, if Lessor has not elected
to terminate this Agreement as provided herein, if requested by Lessor,
Construction Agent shall continue diligently to perform its obligations
hereunder, including the Site Obligations, in accordance with this Agreement, so
long as Lessor provides the funding provided for in Section 4.1 (without regard
to the continuance of the Construction Agency Agreement Event of Default). If
Advances, at any time, are no longer available under the Participation Agreement
(as determined without regard to the continuance of the Construction Agency
Agreement Event of Default), Construction Agent shall pay to Lessor prepaid rent
(“Prepaid Rent”) in amounts


‑21‑

--------------------------------------------------------------------------------




necessary to fund all costs to complete the Site Obligations, including all
amounts of Capitalized Yield, Capitalized Fees and Capitalized Contingent Rent
that accrue or are payable during the period from the continuance of the
Construction Agency Agreement Event of Default through the Facility Completion
Date, which amounts shall be payable by Construction Agent from time to time
prior to the Facility Completion Date to such Persons (including Lessor), for
costs of construction consistent in type as those contemplated by the Project
Budget and in such amounts as Lessor may designate and, in the case of
Capitalized Yield, Capitalized Fees and Capitalized Contingent Rent, in
accordance with the terms of the Operative Documents (absent manifest error);
provided, however, that the aggregate amounts to be paid by Construction Agent
pursuant to this Section 5.3 shall, to the extent applicable, be subject to the
limitations set forth in Section 5.4.


(c)    Lessor may terminate this Agreement at any time, notwithstanding a prior
election under Section 5.3(b), and cause Substantial Completion to occur
(including the performance of all of Lessor’s rights and obligations under the
Project Agreements which would otherwise be performed by Construction Agent
hereunder) directly through Lessor or one or more successor agents and designees
and, subject to Section 5.4 hereof, Construction Agent shall be liable to Lessor
for all Default Completion Costs, subject to the limitation on Construction
Agent’s recourse liability at Section 5.4 below.


(d)    Lessor (i) may, upon termination of this Agreement terminate, at
Construction Agent’s sole cost and expense, the Authority Lease or (ii) may
exercise any other right or remedy that may be available to it under Applicable
Laws or in equity, or proceed by appropriate court action (legal or
equitable) to enforce the terms or to recover damages for the breach hereof.


(e)    As a matter of right and without notice to Construction Agent or anyone
claiming under Construction Agent, and without regard to the then value of the
Collateral or the interest of Construction Agent therein, Lessor shall have the
right to apply to any court having jurisdiction to appoint a receiver or
receivers of the Collateral at Construction Agent’s sole cost and expense (but
subject to the limitation of Construction Agent’s recourse liability for
payments as set forth at Section 5.4 below), and Construction Agent hereby
irrevocably consents to such appointment and waives notice of any application
therefor. Any such receiver or receivers shall have all the usual powers and
duties of receivers in like or similar cases and all the powers and duties of
Lessor in case of entry as provided in this Agreement and shall continue as such
and exercise all such powers until the latest to occur of (i) the date of
confirmation of sale of the Collateral; (ii) the disbursement of all proceeds of
the Collateral collected by such receiver and the payment of all expenses
incurred in connection therewith; or (iii) the termination of such receivership
with the consent of Lessor or pursuant to an order by a court of competent
jurisdiction.


(f)    To the extent permitted by, and subject to the mandatory requirements of,
any Governmental Authority, each and every right, power and remedy herein
specifically given to Lessor or otherwise in this Agreement shall be cumulative
and shall be in addition to every other right, power and remedy herein
specifically given or now or hereafter existing


‑22‑

--------------------------------------------------------------------------------




at law, in equity or by statute, and each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by
Lessor, and the exercise or the beginning of the exercise of any power or remedy
shall not be construed to be a waiver of the right to exercise at the same time
or thereafter any other right, power or remedy. Lessor’s consent to any request
made by Construction Agent shall not be deemed to constitute or preclude the
necessity for obtaining Lessor’s consent, in the future, to all similar
requests. No express or implied waiver by Lessor of any Construction Agency
Agreement Event of Default shall in any way be, or be construed to be, a waiver
of any future or subsequent Construction Agency Agreement Event of Default. To
the extent permitted by any Applicable Laws, Construction Agent hereby waives
any rights now or hereafter conferred by statute or otherwise that may require
Lessor to sell, lease or otherwise use the Leased Property, the other Collateral
or any part or portion of the Leased Property or Collateral in mitigation of
damages upon the continuance of a Construction Agency Agreement Event of Default
or that may otherwise limit or modify any of Lessor’s rights or remedies under
this Article V.


(g)    No failure to exercise and no delay in exercising, on the part Lessor,
any right, remedy, power or privilege under this Agreement or under the other
Operative Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
provided in this Agreement are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.


Section 5.4.    Limitation on Recourse Liability of Construction Agent.
Notwithstanding any provision to the contrary contained in this Agreement or any
other Operative Document, during the continuance of a Construction Agency
Agreement Event of Default prior to the Base Term Commencement Date and so long
as no Construction Agency Agreement Event of Default which is or arises in whole
or in part as a consequence of a Full Recourse Event has occurred, the aggregate
amount payable by Construction Agent on a recourse basis under this Article V
shall be limited to the Recourse Amount. Construction Agent nonetheless
acknowledges and agrees that (i) Lessor shall be entitled to recover from the
Collateral (including through any reletting and/or sale of the Leased Property
or the other Collateral or any portion thereof) the entire outstanding Lease
Balance and all other costs and expenses of Lessor, the Administrative Agent or
the Participants incurred in connection with the Overall Transaction (including
without limitation, any costs incurred in connection with activities relating to
the Site Obligations and/or any reletting or sale of the Leased Property or the
other Collateral or any portion thereof) from and after the date of such return
and (ii) the foregoing recourse limitations are exclusive of any amounts due and
owing under Article XIII of the Participation Agreement. All amounts advanced by
the Participants to pay Project Costs and to otherwise achieve Substantial
Completion or to fund any other costs or expenses and which Construction Agent
is not obligated to pay as a result of the application of this Section 5.4 shall
be deemed an Advance by Lessor and on the date so advanced shall be deemed to
increase the Participant Balance of each Participant by the amount funded by it
and the Lease Balance shall, on such date, be increased by the aggregate amounts
so advanced.


‑23‑

--------------------------------------------------------------------------------






Section 5.5.    Lessor’s Right to Cure Construction Agent’s Defaults. (a)
Lessor, without waiving or releasing any obligation or Construction Agency
Agreement Event of Default, may (but shall be under no obligation to) remedy any
Construction Agency Agreement Event of Default for the account of and at the
sole cost and expense of Construction Agent (subject to Section 5.4 above), and
in furtherance of such right, Lessor may make Advance Requests, execute the
Project Agreements and otherwise exercise all rights and perform all duties of
Construction Agent hereunder and under the Participation Agreement with respect
to the Site Obligations. All reasonable out of pocket costs and expenses so
incurred (including reasonable fees and expenses of counsel), together with
interest thereon at the Overdue Rate from the date on which such sums or
expenses are paid by Lessor, shall (subject to Section 5.4 above) be paid by
Construction Agent to Lessor on demand.


(b)    In the event of the occurrence of a Major Project Agreement Default under
any Major Project Agreement, Construction Agent shall give prompt notice thereof
to Lessor and the Administrative Agent and, following delivery of written notice
to Construction Agent, Lessor shall have the opportunity, but shall not be
required, to cure such Major Project Agreement Default.


Section 5.6.    Determination of Whether Project Budget Is “In Balance.” (a) If
the Administrative Agent determines that the Project Budget may not be In
Balance, the Administrative Agent may give written notice to such effect to
Construction Agent, together with a reasonably detailed written explanation of
the basis for the Administrative Agent’s determination and to the extent
available calculations upon which the Administrative Agent has based its
determination (the “In Balance Calculation”). Within ten (10) Business Days
following the Construction Agent’s receipt of such notice, Construction Agent
shall deliver a certification to the Administrative Agent that either (i) the
Project Budget which is the subject of such notice is not In Balance and
describing the steps Construction Agent is taking to remedy such condition, if
any, or (ii) the Project Budget is In Balance and stating sufficient detail to
describe why Construction Agent believes the Project Budget is In Balance.


(b)    If, following receipt of notification from the Administrative Agent,
Construction Agent’s certification indicates that Construction Agent believes
the Project Budget is In Balance and the Administrative Agent disagrees with the
certification or finds same to be incomplete or inaccurate in any material
respect, or if Construction Agent fails to timely deliver such certification,
the Administrative Agent may give notice of such effect to Construction Agent
and pursue remedies as available hereunder.


ARTICLE VI
NO SUPERVISORY AGENCY FEE


Except as otherwise provided in the Project Budget, Construction Agent shall not
be entitled to, and Lessor shall have no obligation to pay to Construction
Agent, any agency fee or other fee or compensation, and Construction Agent shall
not be entitled to, and Lessor shall have no obligation to make or pay to
Construction Agent, any reimbursement therefor, it being understood that this
Agreement is being entered into as consideration for and as an inducement to
Lessor and Construction Agent entering into the Lease and the other Operative
Documents.


‑24‑

--------------------------------------------------------------------------------






ARTICLE VII
MISCELLANEOUS


Section 7.1.    Notices. All notices, consents, directions, approvals,
instructions, requests, demands and other communications required or permitted
by the terms hereof to be given to any Person shall be given in writing in the
manner provided in, shall be sent to the respective addresses set forth in, and
the effectiveness thereof shall be governed by the provisions of Section 15.3 of
the Participation Agreement.


Section 7.2.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Lessor, Construction Agent and their respective
successors and assigns; provided, however, that Construction Agent shall not
assign any of its rights or, except as permitted by Sections 2.4 and 2.5 or in
connection with an assignment permitted by and subject to the limitations and
conditions provided for in Article VI of the Lease, without the prior written
consent of Lessor, which consent may be granted or withheld in Lessor’s sole and
absolute discretion.


Section 7.3.    GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS, EXCEPT AS
SET FORTH IN THE PROVISO, BE GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW
YORK AS TO ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES, EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK
GENERAL OBLIGATIONS LAW; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE CREATION,
PERFECTION, EFFECT OF PERFECTION, PRIORITY AND ENFORCEMENT OF SECURITY INTERESTS
AND LIENS IN THE LEASED PROPERTY AND PROJECT COLLATERAL, SUCH MATTERS SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF GEORGIA AND, TO THE EXTENT APPLICABLE, THE
UNIFORM COMMERCIAL CODE OF SUCH STATE (INCLUDING THE CHOICE OF LAW RULES UNDER
SUCH UNIFORM COMMERCIAL CODE).


Section 7.4.    Amendments, Etc. Lessor and Construction Agent may, from time to
time, enter into written amendments, supplements or modifications hereto,
subject to the restrictions set forth in Section 15.5 of the Participation
Agreement.


Section 7.5.    Counterparts. This Agreement may be executed on any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.


Section 7.6.    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.




‑25‑

--------------------------------------------------------------------------------




Section 7.7.    Headings and Table of Contents. The headings and table of
contents contained in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.


Section 7.8.    Limited Liability. Construction Agent agrees that Lessor’s
obligations and liability under this Agreement are limited pursuant to
Section 15.15 of the Participation Agreement.


Section 7.9.    No Third-Party Beneficiaries. Except to the extent provided in
other Operative Documents, no provision in this Agreement shall give rise to any
rights in any Person (except any Person party to an Operative Document), and
there shall be no third-party beneficiaries of, and no other Persons shall be
entitled to rely on this Agreement. Any attempt by any other such Person to so
rely shall immediately be void.


Section 7.10.    Exercise of Lessor’s Rights. Subject to the Excepted Payments,
Construction Agent hereby acknowledges and agrees that, subject to and in
accordance with the terms of the Assignment of Leases dated concurrently
herewith made by Lessor in favor of the Administrative Agent, the rights and
powers of Lessor under this Agreement have been assigned to and may be exercised
by the Administrative Agent.


Section 7.11.    Further Assurances. Construction Agent and Lessor acknowledge
and agree that the provisions of Section 15.11 of the Participation Agreement
are incorporated by reference herein.


Section 7.12.    No Waiver. No failure by Lessor or Construction Agent to insist
upon the strict performance of any term hereof or to exercise any right, power
or remedy upon a default hereunder, and no acceptance of full or partial payment
or performance of any obligation during the continuance of any such default,
shall constitute a waiver of any such default or of any such term. To the
fullest extent permitted by law, no waiver of any default shall affect or alter
this Agreement, and this Agreement shall continue in full force and effect with
respect to any other then existing or subsequent default.
[END OF PAGE]
[SIGNATURE PAGES FOLLOW]




‑26‑

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
 
 
NORFOLK SOUTHERN RAILWAY COMPANY, a Virginia corporation, as Construction Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:   /s/ Robert E. Martinez                     
 
 
 
Name:   Robert E. Martinez               
 
 
 
Title:     Vice President                       









 
 
 
BA LEASING BSC, LLC, a Delaware limited liability company, as Lessor
 
 
 
 
 
 
 
 
 
 
 
 
 
By:   /s/ Gina M. Cabral                          
 
 
 
Name:   Gina M. Cabral                    
 
 
 
Title:     Vice President                      









S‑1

--------------------------------------------------------------------------------






EXHIBIT A
Form of Assignment of Project Agreement







--------------------------------------------------------------------------------






EXHIBIT B
Form of Consent and Acknowledgment







--------------------------------------------------------------------------------






SCHEDULE 2.6(B)

INSURANCE
[See attached.]





